Citation Nr: 1045369	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for polyneuropathy.  

2.  Entitlement to service connection for short-term memory loss.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from November 1965 
to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In August 2009, the Veteran was afforded a hearing before Tanya 
Smith, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).


FINDINGS OF FACT

1.  The Veteran's polyneuropathy of the right upper extremity, 
and the right lower extremity, is related to his service.

2.  The Veteran does not have polyneuropathy, other than of his 
right upper extremity, and his right lower extremity, that is 
related to his service.  

3.  The Veteran's short-term memory loss/cognitive impairment is 
related to his service and service connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's polyneuropathy of the right upper extremity, 
and the right lower extremity, is related to his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

2.  The Veteran's short-term memory loss/cognitive impairment is 
related to his active military service and service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  Polyneuropathy, other than of the right upper extremity, and 
the right lower extremity, was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that he has polyneuropathy, and short-term 
memory loss, due to his service.  He argues that he has these 
conditions due to being hit by lightning in July 1968, at which 
time he was kept at a hospital overnight for observation.  He 
states that he did not have any relevant symptoms for many years 
after service (which he characterized as "the mid-1980's" 
during his hearing, and "15 years" in an October 2006 
electronic mail), but that service connection is nevertheless 
warranted because the nature of a lightning strike injury is such 
that it can have a long latency period before residuals appear.  

As an initial matter, the Board notes that with regard to the 
claim for polyneuropathy, the Veteran asserts that he has this 
condition over his entire body, to include symptoms of whole-body 
numbness and pain, and numbness of his penis.  See e.g., 
Veteran's letter, received in July 2006; transcript of hearing, 
held in August 2009.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  38 C.F.R. § 3.303(d).  In addition, certain 
chronic diseases, including "other organic diseases of the 
nervous system," may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury incurred 
or aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice- connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice- connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2010).

These claims were denied by the RO in September 2006, and the 
Veteran has appealed.  Effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the Veterans Claims Court's decision 
in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice-connected condition by a service- connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
version of the regulation provides that VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).   

The Veteran's service treatment reports do not show any relevant 
treatment, complaints, or diagnoses.  

The Veteran's service records include a citation which states 
that in July 1968, the Veteran's unit's area was struck by 
lightning that injured eleven soldiers, that the Veteran was in 
the area and "without regard for his own personal injury, 
immediately began applying mouth-to-mouth resuscitation" to 
another soldier who was suffering from shock and was unconscious.  

A "report of investigation line of duty and misconduct status" 
report (DD Form 261), dated in July 1968, states that the Veteran 
was struck by a bolt of lightning while sitting in a tent, and 
that he was taken to the post hospital with no apparent injury, 
where he was checked and released to duty.  The injury was 
characterized as "in line of duty."  An associated "Statement 
of medical examination and duty status" (DD Form 2173), dated in 
July 1968, notes that while the Veteran was on ACDUTRA, he was 
hit by lightning with no apparent injury, although he reported 
mild low back pain, and that a temporary disability may result.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1980 and 2009.  

Reports from C.C.C., M.D., dated between 1987 and 1990, show that 
the Veteran received treatment for complaints of right foot 
numbness and swelling after wearing some heavy tight boots at 
guard camp.  The assessment was a probable mildly-injured 
cutaneous nerve supply to the bottom of the "left" foot 
(presumably, the designation of the left foot is a typographical 
error).  These reports show that the Veteran received a number of 
treatments for respiratory symptoms, to include use of steroids.  
See also January 1993 VA respiratory examination report (noting a 
past history of steroid use).  

VA and non-VA treatment reports, dated between 1993 and 2008, 
show that the Veteran initially sought treatment for right lower 
extremity numbness and pain, to include the groin.  The 
assessment was paresthesia, right hip.  By 1994, his symptoms 
were reported to include bilateral lower extremity numbness.  A 
1994 nerve conduction velocity (NCV) test showed evidence of 
peripheral neuropathy, and the impression noted depression and 
anxiety.  A 1994 electromyogram (EMG) notes mild, chronic right 
motor denervative changes corresponding to the L5-S1 level, 
compatible with mild chronic right radiculopathies with active 
motor denervative changes limited to the abductor hallucis, and 
mild right median sensory conduction velocity slowing and 
borderline motor denervative changes.  Another 1994 EMG report 
notes chronic peripheral neuropathy, based on findings for the 
bilateral lower extremities.  Beginning in 1995, he was noted to 
complain of a loss of memory, and whole-body numbness.  In 1998, 
he received treatment for complaints of right lower extremity 
pain and burning, with a notation of possible meralgia 
paresthesia.  In 2002, he underwent several right lateral femoral 
cutaneous nerve blocks with steroids, with postoperative 
diagnoses of meralgia paresthetica, and degenerative disc disease 
status post laminectomy (lumbar spine).  A 2007 report from the 
Tupelo Neurology Clinic (TNC) shows complaints of neurological 
symptoms and memory impairment, with impressions that included 
chronic idiopathic axonal peripheral neuropathy, history of 
lightning strike, and "primarily memory difficulties without 
other aspects of cognitive functioning being abnormal by 
neuropsych testing in January 2007."  A July 2007 EMG report 
from TNC contains impressions noting evidence of chronic axonal 
length-dependent peripheral neuropathy, "right median 
mononeuropathy at the wrist (carpal tunnel syndrome)," and mild 
ulnar neuropathy at the wrist.  In 2008, he underwent additional 
neurological treatment that included a caudal epidural block, 
with diagnoses of lumbosacral radiculopathy, and polyneuropathy.  
He was repeatedly noted to have a history of a herniated nucleus 
pulposus of L4-5, status post surgery, and meralgia paresthetica.  
See North Mississippi Medical Clinic (NMMC) reports, dated in 
2008.  

Reports from a private physician, C.M., M.D., dated between 2008 
and 2009, show treatment for neurological symptoms, and short-
term memory loss.  The assessments included notations of 
"significant cognitive difficulties," and advancing 
polyneuropathy, both of which have been seen/associated with, 
lightning strikes.  A December 2008 report notes that his 
symptoms "may be" due to his history of a lightning strike.  In 
a February 2009 report, he stated that the Veteran had an entry 
and exit wound in the right arm and leg from his lightning 
strike, with symptoms that had progressed over the years and 
which were "entirely consistent with" the original entry and 
exit wounds, and that, "In my view, his injuries were caused by 
the lightning strike."  He stated that it was well-documented 
that lightning strikes can cause a gradual worsening of symptoms.  
In a July 2009 statement, he essentially stated that the 
Veteran's symptoms were consistent with his original entry and 
exit wounds in the right arm and right leg, and that his injuries 
were caused by his lightning strike.  

A VA psychiatric examination report, dated in March 2009, shows 
that the Veteran was afforded neuropsychological testing which 
showed the following: he failed a sensitive symptom validity 
test, with "inadequate or variable effort," there was "poor 
effort in at least one cognitive domain," neurocogntive testing 
demonstrated impairments in only one domain (memory), however, 
his memory test performance was considered "questionable at best 
and likely underestimates his actual memory abilities"; 
recognition memory for a word list was severely impaired; and 
nonverbal memory was average-to-severely impaired.  For both 
recognition memory and nonverbal memory, the examiner stated, 
"In sum, there was inconsistent evidence for severe impairment 
of memory resulting in moderate to severe[e] functional 
impairment, but the results of symptoms validity testing suggest 
memory performance was invalid."  A similar conclusion was 
reached with regard to executive abilities, the test results 
which indicated mild borderline impairment.  The examiner noted 
that the Veteran did not sustain immediate cognitive impairment 
or a loss of consciousness at the time of his lightning strike, 
and that he did not experience any short-term memory decline 
until some point in the late 1980's, with an insidious onset, 
with progressive worsening which affected his employment in 2002, 
with the greatest impairment occurring over the last two years.  
However, the examiner noted that the Veteran's test results could 
not be meaningfully interpreted because of failed symptom 
validity measures.  He further noted that there was no evidence 
from cognitive testing to demonstrate impairment in cognitive 
functions that would result in functional impairment, and 
although it was possible that the Veteran was experiencing a 
decline in short-term memory and concentration, there was little 
evidence that such difficulties would be the result of his 1968 
lightning strike.  The Axis I diagnoses were hypochondriosis, and 
major depressive disorder.  The examiner essentially stated that 
a review of literature indicated that residuals from lightning 
strikes usually involved problems with sensations rather than 
cognitive deficits, and the delay of onset was reported in days, 
weeks, or months.  The most liberal estimate of delayed onset for 
loss of sensory function was three years, which was "well under 
the 20-year delay being reported by the Veteran."  The examiner 
stated that other factors better explained his symptoms.  In this 
regard, the Veteran was noted to have a history of severe 
problems with asthma control, to include use of steroid inhalers 
in the late 1980's, "which is at the time he first noted memory 
impairment."  The examiner stated that chronic hypoxia and 
steroid inhalers have both been associated with problems in 
short-term memory and concentration.  

A VA peripheral nerve examination report, dated in April 2009, 
shows that the Veteran's neurological examination was 
"relatively benign," and "generally within normal limits 
[with] the exception of decreased sensation of the right lateral 
quadriceps area, consistent with residual meralgia paresthetica 
from the past." 

Reports from the Social Security Administration (SSA), show that 
in April 2008, the Veteran was determined to be disabled as of 
November 2007, with a primary diagnosis of peripheral neuropathy, 
and a secondary diagnosis of "affective/mood disorders."  

The Veteran has submitted a number of articles in support of his 
claims.  The evidence indicates that lightning strikes may not 
always result in immediate pathology such as burns, or other 
physical, neurological, or psychiatric symptoms, and that 
residuals symptoms may include peripheral neuropathy.  A 
publication from Lightning Strike and Electric Shock Survivors 
International states that neurological deficits from electric 
shock may be seen initially or up to three years later.  

With regard to the claim for short-term memory loss, the Board 
finds that service connection is warranted.  As previously 
stated, the Veteran's service records show that he was struck by 
lightning, and that he was hospitalized for observation.  He has 
been found to have cognitive impairment since 2007, and Dr. 
C.M.'s reports note that cognitive difficulties may be associated 
with, lightning strikes.  Although the March 2009 VA examiner 
determined that the Veteran's difficulties were not related to 
his lightning strike, he stated that they were better explained 
by other factors.  In particular, he stated that the Veteran was 
noted to have a history of severe problems with asthma control, 
to include use of steroid inhalers in the late 1980's, "which is 
at the time he first noted memory impairment."  The examiner 
stated that chronic hypoxia and steroid inhalers have both been 
associated with problems in short-term memory and concentration.  
In this case, in 1993, the RO granted service connection for 
asthma, and the Veteran is shown to have received a considerable 
amount of treatment for respiratory symptoms since 1987, to 
include use of steroids.  Accordingly, the Board finds that 
service connection for short-term memory loss/cognitive 
impairment is warranted.  

With regard to the claim for polyneuropathy, the Board finds that 
service connection for polyneuropathy of the right upper 
extremity, and the right lower extremity, is warranted.  The 
Veteran's service records show that he was struck by lightning, 
and that he was hospitalized for observation.  Since 1993, he has 
received a number of diagnoses of peripheral neuropathy, and 
meralgia paresthetica.  In particular, Dr. C.M.'s opinions are 
competent opinions which associate the Veteran's polyneuropathy 
of the right upper extremity, and the right lower extremity, with 
his service.  There is no competent, contrary opinion of record.  
In this regard, the April 2009 VA examination report does not 
include an etiological opinion, however, the findings were 
determined to be consistent with a history of residual meralgia 
paresthetica.  In addition, a September 2006 report from IMA of 
Tupelo states that no etiology for the Veteran's peripheral 
neuropathy has been found "except for possible link to lightning 
strike to right leg."  Accordingly, the Board finds that service 
connection for polyneuropathy of the right upper extremity, and 
the right lower extremity, is warranted.  

To the extent that a claim has been presented for polyneuropathy 
other than of the right upper extremity, and the right lower 
extremity, the Board finds that this claim must be denied.  Dr. 
C.M.'s reports are the only competent opinions of record, and 
they are clearly based on the rationale that during service the 
Veteran sustained lightning entry and exit wounds at his right 
arm and right leg, and that his symptoms were "entirely 
consistent with" the original entry and exit wounds.  The Board 
further notes that the Veteran has a complex medical history that 
includes a herniated lumbar disc, with surgery, and assessments 
of associated lumbar radiculopathy.  See e.g., NMMC March 1994 
lumbar spine magnetic resonance imaging (MRI) report.  
Furthermore, he has a history of diagnoses of acquired 
psychiatric disorders that include a generalized anxiety 
disorder, a major depressive disorder, and notations of somatic 
preoccupations, and a somatoform disorder.  See e.g., 2008 
reports from Mays & Schnapp Pain Clinic and Rehabilitation 
Center. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for polyneuropathy other than of 
the right upper extremity, and the right lower extremity, and 
that the claim must be denied.  

In reaching this decision, the Board has considered the articles 
submitted by the Veteran, which indicate that peripheral 
neuropathy may be a residual of a lightning strike.  However, to 
the extent that a claim has been presented for polyneuropathy 
other than of the right upper extremity, and the right lower 
extremity, the submitted articles are general in nature, and 
nonspecific to the appellant's case.  The articles while 
informative do not, however, apply medical principles regarding 
causation or etiology to the specific facts of the Veteran's case 
and so do not in and of themselves provide competent evidence to 
establish a nexus between the current disability and military 
service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Rather, the specific facts of the Veteran's case show that he has 
peripheral neuropathy as a residual of a lightning strike but 
only affecting the right upper and lower extremities according to 
competent medical opinion evidence.  Accordingly, the claim for 
service connection must be denied.   

To the extent that the claim for peripheral neuropathy has been 
denied, with respect to the Veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical expertise.  Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009). 

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that 
polyneuropathy (other than of the right upper extremity, and the 
right lower extremity) was caused by a lightning strike in 1968.  
The Veteran does not argue that he had any relevant symptoms 
during the relevant period of ACDUTRA; rather, he has testified 
that he first experienced symptoms many years after that period.  
His testimony is found to be credible in regard to symptoms he is 
competent to describe.

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  The 
Veteran does not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of peripheral 
neuropathy, or to state whether this condition was caused by the 
lightning strike.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the post-service medical records do not 
show any relevant treatment prior to 1993, and there is no 
competent evidence of a nexus between polyneuropathy (other than 
of the right upper extremity, and the right lower extremity) and 
the Veteran's service.  Given the foregoing, the Board finds that 
the post-service medical evidence outweighs the Veteran's 
contentions to the effect that he has polyneuropathy (other than 
of the right upper extremity, and the right lower extremity) that 
is related to his service.   

In reaching this decision, to the extent that the claim for 
polyneuropathy has been denied, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
To the extent that the claims have been granted, a discussion of 
the VCAA is not warranted, as any error could be no more than 
harmless error.  To the extent that the claim for peripheral 
neuropathy has been denied, the notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in July 2006.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA's duty to 
notify has been satisfied. 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  The Veteran has been afforded a VA examination.  
Accordingly, VA's duty to assist has been satisfied. 

      (CONTINUED ON NEXT PAGE)











ORDER

Service connection for polyneuropathy of the right upper 
extremity, and the right lower extremity, is granted.

Service connection for short-term memory loss/cognitive 
impairment is granted.

Service connection for polyneuropathy (other than of the right 
upper extremity, and the right lower extremity) is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


